DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 6/6/2022 have been received and entered. Claims 1, 15 and 20 have been amended. Claims 1-20 are pending in the application.
Applicants’ remark has been considered and they appeared to be persuasive to overcome the rejection in the record.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record because none of the prior art whether taken singularly or in combination to teach the interrelationship performance operation of calculates a fitness score, a transformation probability, and a mean elevation angle and determines a scan confidence associated with the sensor scan point cloud based on the fitness score, the transformation probability, and the mean elevation angle; a transform maintainer receiving global positioning system (GPS) data from a GPS unit, the scan confidence, and the matched sensor scan point cloud output and map tile point cloud data from the scan matcher, wherein the transform maintainer generates a map-to-odometer transformation output based on the scan confidence by using a first set of data when the scan confidence is greater than a scan confidence threshold and a second set of data when the scan confidence is less than the scan confidence threshold, the GPS data, and the matched sensor scan point cloud output and map tile point cloud data; and a location fuser performing data fusion on controller area network (CAN) data and inertial measurement unit (IMU) data and generating an odometer-to-vehicle transformation output based on the CAN data and the IMU data. It is these limitations as they are claimed in the combination with other limitations of the claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
The closest prior art, O’Keeffe (US 20180059248) discloses determining a scan confidence associated with the sensor scan point cloud based on the transformation probability (pars 0008 and 0152, confidence range of Lidar data associated with the receiving global positioning system which used to provide location, mean square analysis and elevation angle), and estimating the sensor scan point cloud (par 0086, as matching sensor scan point cloud), but does not expressly disclose the above features of the claims 1, 15 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	O’Keeffe (US 20180059248) discloses dynamically steered laser range finder.
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865